Case 2:19-cv-00386 Document 34 Filed on 03/29/21 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                 March 29, 2021
                                                               Nathan Ochsner, Clerk
Case 2:19-cv-00386 Document 34 Filed on 03/29/21 in TXSD Page 2 of 2
